DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on September 13, 2019, claims 1-8 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1  is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the system, method, and non-transitory computer readable medium of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1, the limitations directed to additional elements include: an apparatus and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:

1. A data processing apparatus comprising a processor, the processor configured to (Step 1 the claim is directed to a system): 

receive one or more sets of data output from at least one data output apparatus via a communication network (generic component), each set of the data including sensor data obtained by at least one sensor (in the back of the invention, it says it is well-understood in the art)and first specifying information that specifies the data processing apparatus (Step 2A-2 The “receive” to a the first specifying information included in the received one or more sets of data could be considered extra-solution as mere data gathering and storing retrieving information as WURC at 2B. The processor and device are at step 2A-2/2B general computing components);

determine whether or not the first specifying information included in the received one or more sets of data satisfies a predetermined condition (Step 2A-2 The “determine” to a the first specifying information included in the received one or more sets of data could be considered extra-solution as mere data gathering and storing retrieving information as WURC at 2B. The processor and device are at step 2A-2/2B general computing components); 
classify the one or more sets of data determined to satisfy the condition into a same group (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a commercial or legal interaction. This limitation, in the context of this claim, encompasses smart contracts. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a method of concepts performed in the human mind (including an observation, evaluation, judgment, opinion)); and

generate and output an output file based on the one or more sets of data classified into the same group a blockchain client, configured to generate a transaction proposal (Step 2A-2 The “classify” one or more sets of data could be considered extra-solution as mere data classification and storing retrieving information as WURC at 2B. The processor and device are at step 2A-2/2B general computing components).


 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation Mental Process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to an apparatus and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 165-180 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to an apparatus and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 12-15 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savo et al. (US Pub. No. 20180231946) in view of Dyeyev (Us Pub. No. 20180114377).

With respect to claim 1, Savo et al. teaches a data processing apparatus comprising a processor, the processor configured to: 
receive one or more sets of data output from at least one data output apparatus (Paragraph 84 discloses data received from the tools 52a, 52b, 52N) via a communication network (Paragraph 57 discloses connection over a network (e.g., the Internet, a wireless wide area network, a local area network, a wide area network, a wired network, and the like), each set of the data including sensor data obtained by at least one sensor and first specifying information that specifies the data processing apparatus (Paragraph 84 discloses  data gathered by a sensor of the tool and Paragraph 84 discloses data indicative of a constant parameter related to a tool, such as model number, total number of possible inputs to the tool, and manufacturer name) and can be configured to provide the received data and/or results of the analysis to the client terminal 58);  
determine whether or not the first specifying information included in the received one or more sets of data satisfies a predetermined condition (Paragraph 85 discloses determine optimal parameters to set a machine in order for a specific compound to be studied and 88 discloses  automatically address all alarm conditions or only certain types of alarm conditions, such as those pre-classified as emergencies); 
generate and output an output file based on the one or more sets of data classified into the same group (Paragraph 146 discloses user interface 800 in this illustrated embodiment shows utilization data for a fleet of tools being used at a site (e.g., at a lab, etc.), in this case for six bioanalyzers, seven plate readers, and five nanodrops).  Savo et al. does not disclose classify the one or more sets of data determined to satisfy the condition into a same group.
	However, Dyeyev teaches classify the one or more sets of data determined to satisfy the condition into a same group (Paragraph 70 discloses classification of drivers into aggressive driving groups using parameter clustering).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Savo et al. (monitoring and controlling tools) and Dyeyev (data processing).  This would have facilitated sorting of information for presentation of data in a variety of way.  See Dyeyev Paragraph 3-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data processing.

The Savo et al. reference as modified by Dyeyev teaches all the limitations of claim 2.  With respect to claim 2, Savo et al. teaches the data processing apparatus according to claim 1, wherein the predetermined condition that includes the first specifying information is generated, and 
in the determination processing, it is determined whether or not the first specifying information in any of the received one or more sets of data satisfies the generated predetermined condition (Paragraph 84 discloses  data gathered by a sensor of the tool and Paragraph 84 discloses data indicative of a constant parameter related to a tool, such as model number, total number of possible inputs to the tool, and manufacturer name) and can be configured to provide the received data and/or results of the analysis to the client terminal 58).

	The Savo et al. reference as modified by Dyeyev teaches all the limitations of claim 2.  With respect to claim 3, Savo et al. teaches the data processing apparatus according to claim 2, wherein 
in the receiving processing, the one or more sets of data is received, each set of the data further including a piece of second specifying information that specifies one communication network connected to one of the at least one data output apparatus that outputs one set of the data, 
in the generation processing, the predetermined condition that includes the first specifying information and the second specifying information is generated, and 
in the determination processing, it is determined whether or not the first specification information and the second specification information in any of the received one or more sets of data satisfies the generated predetermined condition (Paragraph 84 discloses  data gathered by a sensor of the tool and Paragraph 84 discloses data indicative of a constant parameter related to a tool, such as model number, total number of possible inputs to the tool, and manufacturer name) and can be configured to provide the received data and/or results of the analysis to the client terminal 58 and Paragraph 57 discloses connection over a network (e.g., the Internet, a wireless wide area network, a local area network, a wide area network, a wired network, and the like).
	The Savo et al. reference as modified by Dyeyev teaches all the limitations of claim 1.  With respect to claim 4, Savo et al. teaches the data processing apparatus according to any one of claim 1, wherein 
in the receiving processing, the one or more sets of data is received, each set of the data further including at least one of at least one piece of acquisition time information indicating a time when the sensor data is acquired by the at least one sensor, and at least one piece of sensor type information indicating a type of the at least one sensor, 
in the generation processing, the predetermined condition that includes at least one of time range information indicating a range of time and the sensor type information indicating a type of the sensor, is generated, and in the determination processing, it is determined whether or not the first specifying information, the acquisition time information, and the sensor type information in any of the received one or more sets of data satisfies the generated predetermined condition (Paragraph 80 discloses the control box can be configured to analyze the data received from the tool(s), such as determining trends in the data over time, detecting data that meets predetermined alarm criteria so as to indicate an alarm condition, and determining that a received data value from one tool coupled to the control box triggers an action to be performed by that tool and/or another tool coupled to the control box. The control box can be configured to provide analyzed data to the at least one external device, and hence to the user(s) of the at least one external device, over the network, which can allow the user(s) to be aware of the current and/or historical status of the tool(s) and/or can allow the user(s) to take corrective action to address an alarm condition identified by the control box).
	The Savo et al. reference as modified by Dyeyev teaches all the limitations of claim 1.  With respect to claim 5, Savo et al. teaches the data processing apparatus according to any one of claim 1, wherein 
in the receiving processing, the one or more sets of data are received, each set of the data further including at least one imaging data item, each imaging data item including imaging time information, 
in the outputting processing, the output file, in which the at least one sensor data item is associated with the at least one imaging data item, is generated and output based on at least one piece of acquisition time information indicating a time when the at least one sensor data item is acquired, and at least one piece of the imaging time information included in the at least one imaging data item (Paragraph 84 discloses data gathered by a sensor of the tool; data indicative of a day/time a tool was used; or data indicative of a constant parameter related to a tool, such as model number, total number of possible inputs to the tool, and manufacturer name) and can be configured to provide the received data and/or results of the analysis to the client terminal 58 via the at least one communication line 60).

	With respect to claim 6, Savo et al. teaches a data processing method performed by a processor of a data processing apparatus, the method comprising: 
receiving one or more sets of data output from at least one data output apparatus (Paragraph 84 discloses data received from the tools 52a, 52b, 52N) via a communication network (Paragraph 57 discloses connection over a network (e.g., the Internet, a wireless wide area network, a local area network, a wide area network, a wired network, and the like), each set of the data including sensor data obtained by at least one sensor and first specifying information that specifies the data processing apparatus (Paragraph 84 discloses  data gathered by a sensor of the tool and Paragraph 84 discloses data indicative of a constant parameter related to a tool, such as model number, total number of possible inputs to the tool, and manufacturer name) and can be configured to provide the received data and/or results of the analysis to the client terminal 58); 
determining whether or not the first specifying information included in the received one or more sets of data satisfies a predetermined condition (Paragraph 85 discloses determine optimal parameters to set a machine in order for a specific compound to be studied and 88 discloses  automatically address all alarm conditions or only certain types of alarm conditions, such as those pre-classified as emergencies); 
generating and outputting an output file based on the one or more sets of data classified into the same group (Paragraph 146 discloses user interface 800 in this illustrated embodiment shows utilization data for a fleet of tools being used at a site (e.g., at a lab, etc.), in this case for six bioanalyzers, seven plate readers, and five nanodrops).  Savo et al. does not disclose classify the one or more sets of data determined to satisfy the condition into a same group.
	However, Dyeyev teaches classifying the one or more sets of data determined to satisfy the condition into a same group (Paragraph 70 discloses classification of drivers into aggressive driving groups using parameter clustering).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Savo et al. (monitoring and controlling tools) and Dyeyev (data processing).  This would have facilitated sorting of information for presentation of data in a variety of way.  See Dyeyev Paragraph 3-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data processing.
 
	With respect to claim 7, Savo et al. teaches a non-transitory computer-readable recording medium with an executable program stored thereon, wherein the program instructs a controller of a data processing apparatus to perform: 
receiving one or more sets of data output from each of a plurality of information processing terminal (Paragraph 84 discloses data received from the tools 52a, 52b, 52N) via a communication network (Paragraph 57 discloses connection over a network (e.g., the Internet, a wireless wide area network, a local area network, a wide area network, a wired network, and the like), the data processing apparatus and the plurality of information processing terminal being communicably connected to the data processing apparatus via the communication network, each set of the data including sensor data obtained by at least one sensor and first specifying information that specifies the data processing apparatus (Paragraph 84 discloses  data gathered by a sensor of the tool and Paragraph 84 discloses data indicative of a constant parameter related to a tool, such as model number, total number of possible inputs to the tool, and manufacturer name) and can be configured to provide the received data and/or results of the analysis to the client terminal 58); 
determining whether or not the first specifying information included in the received one or more sets of data satisfies a predetermined condition (Paragraph 85 discloses determine optimal parameters to set a machine in order for a specific compound to be studied and 88 discloses  automatically address all alarm conditions or only certain types of alarm conditions, such as those pre-classified as emergencies); 
generating and outputting an output file based on the one or more sets of data classified into the same group (Paragraph 146 discloses user interface 800 in this illustrated embodiment shows utilization data for a fleet of tools being used at a site (e.g., at a lab, etc.), in this case for six bioanalyzers, seven plate readers, and five nanodrops).  Savo et al. does not disclose classify the one or more sets of data determined to satisfy the condition into a same group.
	However, Dyeyev teaches classifying the one or more sets of data determined to satisfy the condition into a same group (Paragraph 70 discloses classification of drivers into aggressive driving groups using parameter clustering).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Savo et al. (monitoring and controlling tools) and Dyeyev (data processing).  This would have facilitated sorting of information for presentation of data in a variety of way.  See Dyeyev Paragraph 3-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data processing.
 
	With respect to claim 8, Savo et al. teaches a method performed by a data processing system that includes a data processing apparatus, and a plurality of information processing terminals being communicably connected to the data processing apparatus via a communication network, the method comprising: 
each controller of the information processing terminals: 
transmitting one or more sets of data via the communication network (Paragraph 8 discloses the wireless communication mechanism is configured to transmit data to an external device indicative of the data received from the external tool), each set of the data including sensor data acquired by at least one sensor and first specifying information that specifies the data processing apparatus (Paragraph 84 discloses  data gathered by a sensor of the tool); 
a controller of the data processing apparatus: 
receiving the one or more sets of data output from each of the information processing terminals (Paragraph 84 discloses data received from the tools 52a, 52b, 52N) via the communication network (Paragraph 57 discloses connection over a network (e.g., the Internet, a wireless wide area network, a local area network, a wide area network, a wired network, and the like); 
determining whether or not the first specifying information included in the received one or more sets of data satisfies a predetermined condition (Paragraph 85 discloses determine optimal parameters to set a machine in order for a specific compound to be studied and 88 discloses  automatically address all alarm conditions or only certain types of alarm conditions, such as those pre-classified as emergencies); 
generating and outputting an output file based on the one or more sets of data classified into the same group (Paragraph 146 discloses user interface 800 in this illustrated embodiment shows utilization data for a fleet of tools being used at a site (e.g., at a lab, etc.), in this case for six bioanalyzers, seven plate readers, and five nanodrops).  Savo et al. does not disclose classify the one or more sets of data determined to satisfy the condition into a same group.
	However, Dyeyev teaches classifying the one or more sets of data determined to satisfy the condition into a same group (Paragraph 70 discloses classification of drivers into aggressive driving groups using parameter clustering).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Savo et al. (monitoring and controlling tools) and Dyeyev (data processing).  This would have facilitated sorting of information for presentation of data in a variety of way.  See Dyeyev Paragraph 3-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data processing.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20140313303 is directed to LONGITUDINAL DERMOSCOPIC STUDY EMPLOYING SMARTPHONE-BASED IMAGE REGISTRATION: [0306] When a user of an exemplary sensor network participates in a monitoring service, the logged parameters--or derivative information based thereon--are eventually sent to the cloud. The remote service monitors this data--noting and establishing time-of-day and day-of-week baselines, for different activity scenarios (e.g., sleep, office work, walking, strenuous exercising, etc., as classified based on characteristic collections of sensor data). These baselines can also be associated with different geographic locations, e.g., as determined by GPS or WiFi, or otherwise.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154